—Order and judgment (one paper), Supreme Court, New York County (Walter B. Tolub, J.), entered September 24, 2008, annulling respondent agency’s denial of petitioners’ application for admission into the Brownfield Cleanup Program, and directing acceptance of petitioners’ property into the program, unanimously affirmed, without costs.
Recent precedent of this Court compels the conclusion that respondent improperly departed from statutory criteria in finding that the subject property is not a brownfield site (Matter of East Riv. Realty Co., LLC v New York State Dept. of Envtl. Conservation, 68 AD3d 564 [2009], citing, inter alia, Justice Tolub’s opinion herein, 21 Misc 3d 658, 669 [2008]). A remand for a new determination is unnecessary (see id. at 564). Concur— Mazzarelli, J.P., Acosta, Renwick and Freedman, JJ.